     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 1 of 15 Page ID
                                      #:66056


1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9
                    IN THE UNITED STATES DISTRICT COURT
10
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13   NATURAL-IMMUNOGENICS                 Case No. 8:15-cv-02034-JVS (JCG)
14   CORP.,

15
16
                        Plaintiff,        JOINT STATUS REPORT RE
                                          DECEMBER 16, 2019 TRIAL-
17
           v.                             SETTING CONFERENCE

18
19
     NEWPORT TRIAL GROUP, et al.,         Judge:    Hon. James V. Selna
20                                        Date:      December 16, 2019
                       Defendants.
21                                        Time:      1:00 PM
22                                        Courtroom: 10C
23
24
25
26
27
28


                                            i
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 2 of 15 Page ID
                                      #:66057


1            All parties, by and through counsel and pursuant to Dkt. 839, hereby submit
2    the following status report in advance of the scheduled Status Conference set for
3    December 16, 2019 at 1:30pm. See Dkt. 839 (Order setting conference); Dkt. 875
4    (Order continuing trial-setting conference).
5
6     I.     PLAINTIFF NIC’s STATEMENT
7            On August 26, 2019, this Court set a “trial-setting conference” with the

8    intention of setting a date for trial. Plaintiff NIC hereby submits the following

9    report relevant to this Court’s assessment of the remaining calendar. NIC

10   identifies outstanding discovery issues, and requests that the Court set a trial

11   schedule consistent with NIC’s recommendation hereinbelow. In short, NIC

12   requests a post-privilege discovery period ending on June 1, 2020. NIC requests a

13   pretrial conference date in mid-September 2020.

14           For the reasons set forth below, the proposed schedule is reasonable in

15   accommodating the remaining discovery needs of NIC while bringing this case to a

16   resolution within the calendar year.

17         A. Procedural Background

18           This case was filed on December 7, 2015. Dkt. 1. NIC identified at the
19   outset that privilege issues would be significant and central to resolution of the
20   case. Throughout discovery, NIC was barred from obtaining substantial volumes
21   of documents and categories of testimony central to its case based on the
22   Defendants’ broad assertions of privilege. This Court has recognized that this case
23   involved numerous and uniquely complex privilege issues that have increased the
24   costs to the Parties and Court. While the docket in this case is large, the vast
25   majority of all substantive docket entries relate to resolution of complex privilege
26   disputes that have only recently been resolved,1 and may still require judicial
27   intervention.
28           1
                 The Court has not yet issued a final order regarding which Strataluz
                            JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                                  1
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 3 of 15 Page ID
                                      #:66058


1          Privilege disputes have been the primary driver of docket activity in this
2    case. Of the 879 current docket entries in this case, 426 relate to privilege disputes
3    (nearly 50%). In addition, of all 879 docket entries, 287 are procedural or
4    administrative that imposed little burden on the Court or parties. Therefore,
5    outside of procedural filings, 54% (321 entries) of the 592 substantive filings in
6    this case have related to privilege disputes. That data shows that the docket has
7    been doubled simply because NIC was victimized by lawyers operating a RICO
8    scheme where privilege concerns prevented discovery. Had the RICO defendants
9    been lay persons, litigation over privileges would have been minimal, and this case
10   would likely be less than 450 docket entries (271 substantive) at this point. NIC
11   should not be precluded from a full and fair opportunity to try this case on a
12   complete record simply because NIC fell prey to a racketeering scheme run by
13   attorneys. Repeated reference to the size of this case as a basis to force NIC into
14   trial on an incomplete record is improper. That approach would deny NIC due
15   process by virtue of the fact that nearly all of the most relevant communications in
16   this case have been subject to privilege disputes.
17         While the Defendants have vigorously litigated every privilege issue, they
18   have been on the losing end of nearly every substantive privilege decision to date.
19   The Court has issued four orders applying the crime-fraud exception to hundreds
20   of documents. See Dkt. 299; Dkt. 659; Dkt. 820 (resolving objections to two
21   crime-fraud orders). The Court has ruled that at least three of the Defenses
22   advanced by the Defendants impliedly waived privilege. See Dkt. 568 at 8-11; see
23   also Dkt. 659 at 18-20; Dkt. 878. The Court has ruled that volumes of documents
24   withheld by the Defendants are not subject to any claim of privilege or work
25
26   documents are subject to production following the Court’s finding that the
     attorney-client privilege does not apply and the work product doctrine only has
27   limited application to Strataluz files. Hundreds of additional documents are likely
28   implicated by that forthcoming order. See, e.g., Pending Submissions at Dkts. 830,
     831, 832, 835, 836, 837, 838, 842.
                         JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                               2
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 4 of 15 Page ID
                                      #:66059


1    product protection at all. See Dkt. 820. The Defendants filed appeals to the Ninth
2    Circuit in contests that lasted nearly two years, unsuccessfully challenging this
3    Court’s adverse privilege orders. The Ninth Circuit deemed one such appeal
4    frivolous under FRAP 38, and NIC was consequently awarded its attorney fees and
5    double costs. See Dkt. 853.
6          Evidence properly available to NIC under the Court’s privilege orders has
7    been produced, but only in part.2 NIC awaits a final production order regarding
8    hundreds of documents implicated by the Court’s Order at Docket No. 820 (related
9    to Strataluz documents). See Dkt. Nos. 823, 830, 835, 836, 837, 838. Although
10   the record remains incomplete, NIC has attempted to advance this litigation
11   expeditiously by petitioning the Special Master for leave to take discovery that
12   flows from the Court’s various privilege orders. See Dkt. 854 (NIC’s Motion for
13   Leave to Take Post-Privilege Discovery).
14         Discovery disputes remain and NIC cannot confidently determine the scope
15   of proceedings between now and trial. On November 26, 2019, the Special Master
16   issued an order effectively denying NIC post-privilege discovery. Dkt. 876. The
17   Special Master’s order is overly restrictive and contrary to law. NIC’s objections
18   to that order are due on December 11, 2019. See Dkt. 879. The Defendants have
19   independently filed objections to a separate Order denying their motion to compel
20   a recalled deposition of Carlos Negrete. Natural-Immunogenics Corp. v. Newport
21   Trial Group, et al., No. 2:19-mc-00011-JVS (C.D. Cal.) (“Negrete Matter”), Dkt.
22   72. Defendants have also filed a motion for leave to take written discovery from
23   NIC and non-party witnesses related to Carlberg. Dkt. 586. Until the Court
24   resolves those objections and Defendants’ motions, the Parties cannot accurately
25   determine the scope of remaining discovery. Therefore, for the purposes of NIC’s
26
27         2
              NIC just received the production of 88 critical documents related to the
28   tester defense on Friday, December 6, 2019, after 2.5 years of litigation on that
     issue.
                        JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                               3
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 5 of 15 Page ID
                                      #:66060


1    proposed trial schedule below, NIC assumes that the Court would grant all
2    forthcoming discovery objections and motions, and that NIC will be entitled to
3    take discovery that flows from the Court’s privilege orders. NIC also assumes that
4    Defendants may be permitted to take discovery that they requested, although the
5    Court should nonetheless deny Defendants’ requests for reasons stated in NIC’s
6    applicable briefs. Any other approach creates a likelihood that the resulting
7    schedule is unworkable. This Court should either adopt NIC’s proposed schedule,
8    or adopt no schedule at all until the Court resolves questions concerning
9    outstanding discovery.
10      B.    Outstanding Discovery Events
11
             1. NIC’s Discovery
12
             This Court earlier acknowledged that NIC is permitted to take the
13
     depositions of each named Defendant in this matter. NIC has not yet deposed the
14
     following Defendants, awaiting orders on discovery for which NTG made broad
15
     assertions of privilege: (1) Newport Trial Group’s Rule 30(b)(6) designee, (2)
16
     Scott Ferrell, (3) David Reid, (4) Victoria Knowles, and (5) Ryan Ferrell. The
17
     Court acknowledged that NIC was reasonable to wait until resolution of the
18
     privilege issues before taking those depositions, which are likely to focus on
19
     allegedly “privileged” topics. NIC will schedule those depositions once it receives
20
     all outstanding productions under the privilege orders.
21
             Defendants have argued that NIC is not entitled to depose a Rule 30(b)(6)
22
     designee from Defendant Newport Trial Group. The Parties may ultimately be
23
     required to litigate that issue, which will further delay NIC’s ability to take a
24
     necessary deposition in this case. NIC requests that the Court inform the
25
     Defendants that NIC is entitled to take the deposition of Defendant Newport Trial
26
     Group to eliminate at least one potential dispute.
27
28
                         JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                                4
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 6 of 15 Page ID
                                      #:66061


1          NIC must also recall the depositions of Defendants Andrew Nilon, Sam
2    Schoonover, Taylor Demulder, Sam Pfleg, and Andrew Baslow.3 Those
3    individuals were deposed prior to resolution of the privilege issues because they
4    possessed non-privileged information germane to arguments raised in NIC’s
5    privilege motions. However, new documents that NIC has received and will
6    receive under the privilege orders, as well as new areas of inquiry unlocked by the
7    Court’s privilege rulings, require that those depositions be reopened before trial
8    and summary judgment briefing proceeds.
9          NIC has also requested leave to depose Daniel Bobba, Kirtland & Packard (a
10   Rule 30(b)(6) designee), and Wynn Ferrell in light of new evidence and
11   information that has come to light following the Court’s privilege rulings. These
12   non-parties possess vital information attainable only now that the Court has issued
13   privilege rulings implicating their potential testimony. NIC was precluded from
14   meaningful discovery from those individuals until now.
15   Finally, NIC has sought leave to file a supplemental crime-fraud motion under Step
16   Two of the crime-fraud exception. NIC’s motion would be narrowly tailored to
17   documents spanning less than 20 pages of content. That limited motion proceeds
18   under Step Two because the Court has already found the existence of a crime or
19   fraud under Step One. See Dkt. 659 and 820. That motion is also subject to NIC’s
20   objections that will be filed on December 11.
21
           2. Defendants’ Requested Discovery
22
           The Defendants have also requested additional discovery. While their
23
     requests should be denied, NIC outlines that proposed discovery here so the Court
24
     can appreciate the timeframe required to accommodate those requests if granted:
25
26
27
           3
28          NIC’s request for those recalled depositions will be supported by NIC’s
     forthcoming objections to the Special Master’s Order at Docket No. 876.
                        JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                               5
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 7 of 15 Page ID
                                      #:66062


1        1.   Deposition of Carlos F. Negrete (with Special Master in attendance) in
              Asheville, North Carolina;
2
3
         2.   Document Subpoena to Charlotte Carlberg;

4        3.   Document Subpoena to MaryAnn Buc;
5        4.   Document Subpoena to Jim Buc; and
6
         5.   Rule 34 Requests for Production to NIC regarding communications
7             between NIC’s counsel and the Carlberg witnesses.
8
     The Defendants have also indicated that they may seek leave to depose the
9
     Carlberg witnesses after first processing written discovery.
10
           Defendants’ proposed discovery would be time-consuming and costly.
11
     Negrete’s deposition would require significant planning due to the location of the
12
     witness and his availability. That deposition would require coordination with the
13
     Special Master, Mr. Negrete, and all counsel at times when travel to the East coast
14
     is possible for all parties. Defendants’ proposed written discovery from the
15
     Carlberg witnesses and NIC would require a minimum of four months, but likely
16
     longer. The witnesses and NIC’s counsel are likely to invoke privilege over
17
     certain categories of documents based on the provision of legal advice and
18
     privileged discussions of possible representation. NTG has already indicated an
19
     intent to challenge such privilege designations. Litigation over objections to
20
     NTG’s document subpoenas would likely require months to resolve. Thus, if the
21
     Court is intent on granting NTG’s motion (Dkt. 856), the Court must factor
22
     significant time and resources into the proposed schedule related to Defendants’
23
     requested discovery.
24
25      C. Parties Efforts Toward Settlement
26         Plaintiff NIC remains open to settlement negotiations, but the parties have
27   thus far failed in that respect. The parties have participated in two mediations
28   before Philips ADR in Orange County, both of which were unsuccessful. The
                        JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                               6
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 8 of 15 Page ID
                                      #:66063


1    parties are apart on key issues relevant to settlement. Trial therefore appears likely
2    in this case. During a status conference on October 14, 2019, the Special
3    Discovery Master instructed certain parties to discuss settlement options. The
4    Special Master instructed NIC and non-NTG defendants to discuss resolution as a
5    way to reduce issues for trial. NIC thereafter sent communications regarding
6    possible settlement to non-NTG counsel on October 24th, November 14th, and
7    December 2nd. Counsel for the non-NTG defendants has not responded to any of
8    those NIC communications by phone or email. That conduct indicates non-NTG
9    defendants are uninterested in resolving this case short of trial. Nonetheless, NIC
10   remains open to alternative avenues toward settlement, and is willing to discuss
11   those options with defendants or this Court.
12      D. NIC’s Proposed Trial Schedule
13         Based on the events outlined in NIC’s Section B supra, NIC proposes a trial
14   schedule assuming that Parties would complete fourteen (14) depositions, resolve
15   objections or disputes regarding four written document requests, and resolve a
16   limited Step Two crime-fraud motion before the Parties proceed to Summary
17   Judgment motions and then trial. Moreover, NIC cannot take the depositions of
18   the NTG Defendants until it has received the outstanding Strataluz-related files that
19   are awaiting a final production order. Finally, the Special Master has
20   acknowledged that depositions of the defendant attorneys are likely to result in
21   disputes over the boundaries of privilege. See Dkt. 876 at 31 (“[I]t is apparent that
22   the upcoming depositions of Defendant NTG’s four principals and Defendant
23   Baslow may lead to new discovery disputes that require juridical attention and may
24   affect the date by which this action can be brought to trial”). If the Court does not
25   intend to later adjust the trial date in this case, it should provide a buffer for the
26   parties to resolve potential motions or disputes that develop at deposition.
27         Finally, in structuring a pre-trial schedule, the Court should provide ample
28   time for the parties to prepare and litigate dispositive motions, which are likely to
                         JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                                 7
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 9 of 15 Page ID
                                      #:66064


1    be complex in this case. This lawsuit involves twelve defendants, and at least
2    fifty-three (53) predicate acts under the RICO statute. See Dkt. 92. The record in
3    this case is substantial, as this Court is aware from its review of the crime-fraud
4    proceedings. Dispositive motions may resolve certain issues pretrial, and thus
5    expedite these proceedings longer-term. But given the scope of this lawsuit,
6    additional time is required to assist the parties in preparing those pretrial motions.
7           NIC therefore proposes the following schedule:
8
9
         NOTES                      DESCRIPTION                              DATE
10
11
                      Post-Privilege Discovery Cut-Off              06/01/2020
12
13
                      Last Day to File & Serve Discovery-Related
14                                                                06/01/2020
                      Motions Germane to Post-Privilege Discovery
15
                      Last Day to File & Serve Motions for
16                                                                  07/15/2020
                      Summary Judgment
17
                      Motion for Summary Judgment Hearing
18                    (subject to change based on briefing          08/15/2020 at 1:30 p.m.
                      schedules)
19
      4 weeks prior
20
      to Pretrial     Last Day to File & Serve Motions in Limine    08/15/2020
21    Conf

22    3 weeks prior
                      Last Day to File & Serve Responses to
      to Pretrial                                                   08/22/2020
                      Motions in Limine
23    Conf
24    2 weeks prior
                      Last Day to File & Serve Replies to Motions
      to Pretrial                                                   08/29/2020
25                    in Limine
      Conf
26
27
28
                          JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                                  8
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 10 of 15 Page ID
                                      #:66065


1                     Meet and Confer re subject matter
      40 days         jurisdiction, stipulation of facts, disclosure of
2
      before Pretrial exhibits, disclosure of witnesses, expert           08/03/2020
3     Conf            witnesses, evidentiary matters, depositions to
                      present, contentions of law & fact, settlement
4
      21 days
5     before Pretrial Memorandum of Contentions of Law & Fact             08/22/2020
6     Conf

7     21 days
      before Pretrial Joint list of exhibits                              08/22/2020
8     Conf

9     11 days
      before Pretrial Final Pretrial Conference Order                     09/02/2020
10    Conf
11
                       File Pre-Trial Documents                           09/10/2020
12
13
14                     Final Pre-Trial Conference (Tentative)             09/14/2020 at 1:30 p.m.

15                                                                        To Be Determined Based
16                                                                        on the Court’s and
                       Trial Date                                         Counsel’s availability
17                                                                        shortly after Pre-Trial
                                                                          Conference
18
        E.    NIC’s Conclusion
19
             For the foregoing reasons, NIC respectfully requests that this Court either
20
     (1) refrain from setting a trial date and pretrial schedule until after the Court
21
     determines which post-privilege discovery events will proceed; or (2) set a trial
22
     date and pretrial schedule consistent with NIC’s request in Section C supra.
23
24    II.    DEFENDANTS’ STATEMENT
25           Defendants respectfully submit that this Court should set this matter for trial
26   in September 2020, as this Court’s schedule permits.
27           Natural Immunogenics Corp. (“NIC”) commenced this action on December
28   7, 2015 (Dkt. 1), and the history of this case demonstrates that a firm trial date is
                            JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                                       9
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 11 of 15 Page ID
                                      #:66066


1    essential. The lack of a firm trial date has allowed NIC to disproportionately drain
2    judicial and party resources with endless motion practice and discovery litigation.
3    As this Court explained at the October 11, 2018 hearing, it is not possible “in good
4    conscience continue to give the level of attention to this case that parties have
5    thrust upon the Court. The burden I think is disproportionate to the significance
6    and value of the controversy, so I'm going to regulate the manner in which the
7    Court disposes of pending motions.” Oct. 11, 2018 Hearing Tr. at 37:2-7. Thus,
8    on March 19, 2019, this Court issued its Order on NTG’s motion for
9    reconsideration of certain discovery orders based on proportionality, which sharply
10   curtailed discovery sought by NIC based on proportionality. (Dkt. 788.)
11         A September 2020 trial date is feasible. There is only one currently pending
12   objection to a Special Master Order – NTG’s objection to the Special Master’s
13
     Order regarding the recalled deposition of Carlos Negrete. Defendants seek to
14
     compel a recalled deposition of third-party witness Carlos Negrete, which is the
15
     subject of Defendant Newport Trial Group’s objections to the Special Master’s
16
     Order (Dkt. 72) denying NTG’s motion to compel and granting expenses for
17
     opposing the motion to compel. (See Dkt. 76.) Defendants hope to schedule
18
     Mr. Negrete’s deposition to be completed within 30 days of the Court’s ruling on
19
     NTG’s objections. NIC recently sought leave before the Special Master to
20
     propound broad supplemental discovery and to recall numerous deponents. (Dkt.
21
     876.) However, on November 26, 2019, the Special Master largely denied the
22
     request (id.), and the parties have extended the date for objections to that Order to
23
     December 11, 2019. (Dkt. 879.)
24
           NTG has sought leave to take limited, focused discovery into false
25
     declarations filed by NIC in support of its motion for “death penalty” sanctions.
26
     (Dkt. 856-1.) That request, along with NTG’s associated request for an Order to
27
     Show Cause, are set to be heard on December 16, 2019. That discovery should not
28
                         JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                               10
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 12 of 15 Page ID
                                      #:66067


1    delay trial. In fact, NTG anticipates that such discovery can be completed within
2    45 days of the Order granting leave.
3           NTG respectfully requests that the Court set a trial date in this matter for
4    September 2020, or shortly thereafter. Since this is more than nine months from
5    the present date, this would allow the parties and their counsel more than enough
6    time to complete the remaining discovery and prepare for trial. A trial date in
7    September 2020 would also mean that Defendants have waited more than four
8    years and nine months to finally get to trial.
9
10
11   RESPECTFULLY SUBMITTED:
12
      FOR PLAINTIFF NATURAL                    FOR NTG AND SCOTT FERRELL
13
      IMMUNOGENICS
14
      /s/ Peter A. Arhangelsky                 /s/ David J. Darnell
15
      Peter A. Arhangelsky (CA 291325)         David J. Darnell
16    parhangelsky@emord.com                   ddarnell@callahan-law.com
17
      EMORD & ASSOCIATES, P.C.                 CALLAHAN & BLAINE
      2730 S. Val Vista Dr.                    3 Hutton Centre Drive, Ninth Floor
18    Bldg 6, Ste. 133                         Santa Ana, CA 92707
19    Gilbert, AZ 85295                        Ph: (714) 241-4444
      Ph: (602) 388-8899                       Fx: (714) 241-4445
20    Fx: (602) 393-4361
21                                             Attorneys for Defendants Newport Trial
      Attorneys for Plaintiff Natural-         Group PC and Scott Ferrell
22    Immunogenics Corp.
23
      ///
24
25    ///
26    ///
27
      FOR THE NON-NTG                          FOR NTG DEFENDANTS
28    DEFENDANTS
                         JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                               11
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 13 of 15 Page ID
                                      #:66068


1
      /s/ Brendan M. Ford                      /s/ Kyle Riddles
2     Brendan M. Ford (CA 224333)              Kyle Riddles (CA 309854)
3     bford@forddiulio.com                     kriddles@bremerwhyte.com
      FORD & DIULIO PC                         BREMER WHYTE BROWN &
4
      650 Town Center Drive, Suite 760         O’MERA, LLP
5     Costa Mesa, CA 92626                     20320 S.W. Birch Street, Second Floor
      Ph: (714) 384-5540                       Newport Beach, CA 92660
6
      Fx: (844) 437-7201                       Ph: (949) 221-1000
7                                              Fx: (949) 221-1001
      Attorneys for Defendants Andrew
8
      Nilon, Sam Schoonover, Sam Pfleg,        Attorneys for Defendants Ryan Ferrell,
9     Giovanni Sandoval, Taylor                Victoria Knowles, David Reid, and
      Demulder, and Matthew Dronkers           Andrew Baslow
10
11
12
13
14
15
16
     Attestation pursuant to L.R. 5-4.3.4(a)(2)(i) regarding signatures: I, Peter A.
17
     Arhangelsky, attest that all other signatories listed, and on whose behalf this filing
18   is submitted, concur in the filing’s content and have authorized the filing.
19
     DATED: December 9, 2019
20
                                             EMORD & ASSOCIATES, PC
21
22
                                      By:     /s/ Peter A. Arhangelsky
23                                           Peter A. Arhangelsky, Esq. (SBN 291325)
                                             Joshua S. Furman (pro hac vice)
24
                                             Attorneys for Plaintiff Natural
25                                           Immunogenics Corp.
26
27
28
                         JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                               12
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 14 of 15 Page ID
                                      #:66069


1                            CERTIFICATE OF SERVICE
2
           I hereby certify that on December 9, 2019 the foregoing, JOINT STATUS
3
     REPORT RE TRIAL-SETTING CONFERENCE was electronically filed using
4
     the Court’s CM/ECF system and was sent by that system to the following:
5
6    Brendan M. Ford, Esq.
7
     bford@FordDiulio, PC
     650 Town Center Dr, Ste 760
8    Costa Mesa, CA 92625
9    Tel: (714) 384-5540
     Attorney for Andrew Nilon, Giovanni Sandoval,
10   Sam Schoonover, Matthew Dronkers,
11   Taylor Demulder, and Sam Pfleg,

12   David J. Darnell, Esq.
13   ddarnell@callahan-law.com
     Edward Susolik, Esq.
14   es@callahan-law.com
15   Callahan & Blaine
     3 Hutton Centre Drive, Ninth Floor
16   Santa Ana, CA 92707
17   Tel: (714) 241-4444
     Attorney for Newport Trial Group and Scott Ferrell
18
19   ///
20
     ///
21
     ///
22
23   ///
24
     ///
25
26
     ///

27   ///
28
                       JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                            13
     Case 8:15-cv-02034-JVS-JCG Document 880 Filed 12/09/19 Page 15 of 15 Page ID
                                      #:66070


1    Nicole Whyte
     nwhyte@bremerwhyte.com
2    Benjamin Price
3    bprice@bremerwhyte.com
     Kyle A. Riddles
4
     kriddles@bremerwhyte.com
5    Bremer Whyte Brown & O’Meara, LLP
     20320 S.W. Birch Street
6
     Second Floor
7    Newport Beach, CA 92660
     Tel: (949) 211-1000
8
     Attorneys for Ryan Ferrell, Andrew Baslow, David Reid,
9    and Victoria Knowles
10
11                                                    /s/ Peter A. Arhangelsky
12
                                                     Peter A. Arhangelsky, Esq.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                       JOINT REPORT RE TRIAL-SETTING CONFERENCE
                                           14
